Citation Nr: 1621467	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) to include depressive symptoms.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.
 
This matter was previously before the Board, and, in May 2014, the matter was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDING OF FACT

The Veteran's PTSD manifests in occupational and social impairment with occasional decreases in work efficiency and intermittent period of inability to perform occupation tasks; but his PTSD does not manifest in occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas; or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Board notes that this matter was previously remanded in order to obtain additional VA treatment records and to request that the Veteran provide authorization to obtain any outstanding private treatment records.  Additional VA treatment records have been obtained and associated with the claims file.  The VA notified the Veteran of the need to associate any additional private treatment records with the claims file, and he was requested to identify and provide authorization for VA to obtain an outstanding private treatment records.  See May 23, 2014 VA Correspondence.  The Board notes that a review of the case file does not reveal a response to the May 2014 correspondence.  Furthermore, the Board notes that, in September 2014, the Veteran's representative submitted an expedited processing waiver indicated that there was no additional evidence regarding the Veteran's appeal.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was previously remanded in order to provide the Veteran with an additional examination.  This examination has been completed and the accompanying examination report has been associated with the claims file.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

PTSD

The Veteran contends that he is entitled to a disability rating of 50 percent for PTSD.  However, for the reasons provided infra, the evidence of record does not support rating in excess of 30 percent for PTSD.

The Veteran first filed for service connection for PTSD and depression in June 2004, and, in August 2008, the RO granted service connection for PTSD to include depressive symptoms and assigned a disability rating of 30 percent effective the date the claim was received by VA.  The Veteran appealed the rating that was assigned.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for PTSD are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 30 percent is assigned when a mental disorder causes occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran was evaluated by a VA psychologist in June 2004.  The VA psychologist observed that the Veteran was alert and oriented in all spheres with no evidence of thought disorder or psychosis.  The Veteran indicated that he was having insomnia, nightmares, and intrusive thoughts related to his experiences in Vietnam.  The Veteran reported that fireworks startled him, and that he had to retire from his occupation before he was ready because he could not tolerate noise.  The Veteran denied any suicidal ideation.  The VA psychologist also observed that the Veteran's speech was logical and coherent.  The VA psychologist diagnosed the Veteran with PTSD and depressive disorder but concluded that he was essentially stable.

In July 2004, a VA psychologist found that the Veteran likely had PTSD, noting that his first interview was not definitive, but he did note that the Veteran was stable.

In December 2004, the Veteran screened negative for depression and PTSD.  

The Veteran submitted a statement in March 2005 in which he reported having coped with his psychological problems with alcohol abuse for years; drinking so he would not think about what was going on within and around him.  The Veteran reported that, after talking to a friend, he sought treatment from a VA counselor at a VA Veteran's Center as well as a VA psychologist at a VA Medical Center.

In a May 2005 statement, the Veteran indicated that he had been diagnosed with PTSD and depression.

The Veteran submitted a statement in September 2005, reporting that he could only sleep three to four hours a night, and that when he would wake up at night he would check his house to make sure that there was nothing that might be of danger.  The Veteran indicated that sudden noises, including the sound of fireworks, made him very nervous.  The Veteran also reported that he had flash-backs of dead Viet Cong soldiers.  The Veteran also indicated that he had memory troubles, avoided activities that remind him of the Vietnam War, and drank heavily.

The Veteran sought treatment from a VA psychologist in July 2006.  The VA psychologist observed that the Veteran was alert and oriented in all spheres with no evidence of thought disorder or psychosis.  The Veteran reported that he was doing about the same.  The Veteran also stated that he was employed, and that he could cope with his current symptoms.

The Veteran underwent a VA examination in July 2007.  The Veteran reported that he was married and had two children and two grandchildren, and that he had a good relationship with his wife, children, and grandchildren.  The Veteran also reported that he has acquaintances that he plays golf with.  The Veteran indicated also talks with his fellow parishioners before and after church, but that he can become silent an uncommunicative with people when irritated or angry.  The Veteran also indicated that he volunteers to coach and umpire sports.  The Veteran stated that he sometimes feels that people are out to get him for no reasons, and that he is more reactive to noises than his co-workers.  The Veteran also stated that he has trouble sleeping and only gets three hours of sleep per night.  The examiner observed that the Veteran had a clean, appropriately dressed appearance, and that his speech was unremarkable, clear, and coherent except that he occasionally mumbled and was hard to discern sometimes.  The Veteran's orientation was intact to person, time, and place.  The examiner opined that the Veteran's PTSD symptoms were moderately severe.  The examiner indicated that there were signs of occupational and social impairment including: thinking, family relationships, work, mood, and school.

Finally, the examiner also indicated that the Veteran's Global Assessment of Functioning (GAF) score was 52.  GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 51 to 62 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The Veteran's employer submitted a written statement in February 2009, stating that the Veteran has been a sturdy and reliable worker for the almost five years, and that the Veteran tried to stay on top of all his job responsibilities and assignments.  Nevertheless, the Veteran's employer indicated that the Veteran had (as of the writing) fallen down on his job assignments.  Specifically, the Veteran was simply just forgetting or not remembering to do things that are required of him on a daily basis, and that he seemed to be worried or depressed and not able to concentrate on a task over a period of time.  The Veteran's employer further indicated that the Veteran would become nervous and easily angered when other people are around him.

A February 2009 treatment record indicates that the Veteran was found to be alert and oriented in all spheres with no evidence of though disorder or psychosis.  The Veteran was appropriately groomed and dressed, and his speech was normal in rate and flow as well as goal directed.  The Veteran's mental status examination was within normal limits, and he denied any suicidal or homicidal ideations.  The Veteran reported that things are about the same, and his ability to maintain and shift attention was intact.

July 2009 treatment records indicate that the Veteran underwent forensic psychological testing, and that the test results suggested that the Veteran was over-reporting his symptoms.  Nevertheless, the Veteran's results also indicated that he was experiencing anxiety, depression, and a mild level of PTSD.  The Veteran once again indicated that he was about the same.

In his January 2010 VA Form 9, the Veteran reported that he experiences mood swings.

A January 2014 VA treatment record indicates that the Veteran denied suicidal ideation.  

The Veteran underwent another VA examination in July 2014.  The Veteran reported having good relationships with his family, and he also indicated that he has five close friends and a number of acquaintances.  The Veteran indicated that he has been consistently employed after leaving the military, and that he consistently performed well at work.

The Veteran underwent psychological testing for the January 2014 examination.  The testing did not indicate that the Veteran was significantly exaggerating or minimizing his symptoms.  The examiner noted the following symptoms: recurrent, involuntary, and intrusive distressing memories of traumatic events; recurrent distressing dreams in which the content or effect of the dream was related to traumatic events; and intense or prolonged psychological distress at exposure to cues that resemble an aspect of traumatic events.  The examiner noted that in response to these symptoms the Veteran avoids distressing memories, thoughts, or feelings closely associated with the traumatic events.  The examiner also noted that the Veteran experienced clinically significant distress or impairment in social, occupational, and other important areas of functioning caused by the following symptoms: irritable behavior and angry outburst typically expressed as verbal or physical aggression toward people or objects, hypervigilance, or exaggerated startle response.  Additionally, the examiner also noted the following symptoms: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  

The examiner noted a diagnosis of mild PTSD and opined that the Veteran experienced occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner also noted that the Veteran's PTSD consistently manifested in relatively mild symptomology with limited functional impairment, and that if anything his PTSD had mildly improved over time.  The examiner also opined that the Veteran's anxiety and depression were not separately diagnosable from the Veteran's PTSD.  Finally, the examiner noted that Veteran's GAF score was 65.  A GAF score of 61 to 70 indicates mild symptoms or some difficulty in social, occupational, or school functioning.  See DSM-IV.

The Veteran is not entitled to a disability rating in excess of 30 percent.  The weight of the evidence indicates that throughout the period on appeal the Veteran has maintained good relationships with his family.  The weight of the evidence also indicates that, in July 2007, the Veteran had congenial relationships with multiple acquaintances whom he would routinely interact with in a variety of social setting (golfing, church, etc.), and, by January 2014, the he had developed five close friendships.  Accordingly, any social impairment that the Veteran is experiencing is apparently mild enough that the Veteran can maintain relatively strong social relationships with his friends, acquaintances, and family.

The weight of the evidence indicates that the Veteran has been consistently able to find and maintain stable employment throughout the period on appeal.  The Board notes the February 2009 written statement from the Veteran's employer indicating that the Veteran's job performance had begun to decline.  Nevertheless, the Veteran himself indicated during the January 2014 examination that he was able to consistently maintain employment during the period on appeal.  The period on appeal includes the period after February 2009.  Thus - although the Veteran's work performance may have temporarily suffered in February 2009 - overall throughout the Veteran has performed solidly at work during the period on appeal.  Accordingly, any occupational impairment that the Veteran experienced appears to be consistent with occasional decreases in work efficiency and intermittent periods of inability to perform occupation tasks rather than reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.

Finally, the weight of the treatment records and medical opinions of record indicate that the Veteran is not entitled to a higher disability rating.  Treatment records consistently indicate that the Veteran was oriented in all spheres, denied any suicidal ideation, and had mild symptoms.  The January 2014 VA examination indicates that the Veteran's occupational and social impairment is consistent with occasional decreases in work efficiency and intermittent period of inability to perform occupation tasks.  The Board finds this opinion to be persuasive and affords it great weight, because it is based on reliable principles and methods applied to sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the July 2007 VA examination noted that the Veteran's symptoms were moderately severe.  The Board does not afford the July 2007 examination as much weight as the January 2014 examination, as the weight of the evidence from throughout the Veteran's appeal suggests mild psychiatric symptomatology, and the January 2014 examiner explained that it did not appear that there had been much of a change in symptomatology during the course of the Veteran's appeal.  Moreover, looking at the symptoms described in 2007, the Veteran had significant family engagement, successful employment, and consistent social interaction.

At the 2014 examination, the examiner noted that from a review of the medical records, there was a fairly consistent description of minimal functional impairment, but a definitive PTSD diagnosis.  For example, in 2011 the Veteran was given a brief PTSD screening which suggested only minimal PTSD symptomatology at that time.  The examiner also noted that the Veteran had not sought mental health treatment since 2009 suggesting relative stability in his condition.  During the examination, the Veteran described a fairly positive social life with minimal if any social dysfunction.

The examiner was asked to address whether the Veteran's disability level had changed, to which he responded that while it is expected that some of the PTSD symptoms might fluctuate, in reviewing the record, it appeared that the Veteran had been consistently described as having relatively mild symptomology with limited functional impairment, and the examiner did not find compelling evidence to suggest that his condition has significantly varied since 2004.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran's PTSD manifests in occupational and social impairment more severe than occasional decreases in work efficiency and intermittent periods of inability to perform occupation tasks.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such a disability rating in excess of 30 percent for PTSD is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria applicable to PTSD require the Board to take into consideration the Veteran's occupational and social impairment due to his PTSD.  These terms are broad and, by their very nature require, the Board to consider the Veteran's health holistically and globally.  Furthermore - although the Board is provided with an illustrative list of symptoms associated with each disability rating - the Board must take into consideration the existence and severity of all mental symptoms when determining the Veteran's level of occupational and social impairment.  See Mauerhan; see also Vazquez-Claudio.  That is, the Board necessarily considers all of PTSD related symptoms within the scheduled rating criteria.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.


ORDER

A disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


